Title: Outline on the Federal Constitution, 1 September 1829
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                Sepr. 1829.
                            
                        
                        The compound Govt. of U. S is without a model, and to be explained by itself; not by similitudes or analogies.
                            The terms, union Federal, national not to be applied to it without the qualifications peculiar to the System: The English
                            Govt. in a great measure sui generis and the terms monarchy used by those who look at the Executive head only, and
                            Commonwealth, by those looking only at the Representative member chiefly; are inapplicable, in a strict sense.
                        A fundamental error lies in suppososing the State Governments to be the parties to the Constitutional compact
                            from which the Govt. of the U. S. results.
                        It is a like error, that makes the General Govt. and the State Governments, the parties to the compact, as
                            stated in the 4th. letter of "Algernon Sydney." (Judge Roane). They may be parties in a Judicial Controversy, but are not
                            so in relation, to the original constitutional Compact.
                        In No. XI. of "Retrospects" (by Govr. Giles) in the Richmond Enquirer of Sepr. 8. 1829. Mr. Jefferson is
                            misconstrued, or rather mistated, as making the State Govts. & the Govt. of the U. S.
                                foreign Govts to each other. The evident meaning, or rather the express language of Mr.
                            J-n, being "the States are foreign to each other, in the portions of Sovereignty not granted,
                            as they were in the entire Sovereignty before the grant," and not that the State Govts. and the Govt. of the U. S. are
                            foreign to each other. As the State Govts. participate in appointing the Functionaries of the Genl. Govt. it can no more
                            be said that they are altogether foreign to each other, than that the people of a State & its Govt. are foreign.
                        The real parties to the Constl. compact of the U. S. are the States that is, the
                            people thereof respectively, in their sovereign character, and they alone [ ] in the
                            Resolutions of —98 in the Report of ’99 and so explained In those Resolutions as originally [ ], the word alone wch. guarded agst. error on this
                            point,was struck out, (See printed debates of —98) and led to misconceptions & misreasonings concerning the true
                            character of the pol: System, and to the idea that it was a compact between the Govts. of the States, and the Govt. of the
                            U. S; an idea promoted by the familiar one applied to Govts. independent of the people, particularly the British, of a
                            compact between the monarch & his subjects, pledging protection on one side & allegiance on the other.
                        The plain fact of the case, is that the Constitution of the U. S. was created by the people composing the
                            respective States, who alone had the right; that they organized the Govt. into Legis. Ex. & Judicy. departs.
                            delegating thereto certain portions of power, to be exercised over the whole, and reserving the other portions to
                            themselves, respectively. As these distinct portions of power were to be exercised by the General Govt. & by the
                            State Govts.; by each within limited spheres; and as of course controversies concerning the boundaries of their powers wd.
                            happen, it was provided that these should be decided by ye supreme Court of the U. S. so constituted as to be as impartial
                            as it could be made by the mode of appointment & responsibility for the Judges.
                        Is there then no remedy for usurpations in which the Supreme Ct of the U. S. concur? Yes: such Constitutional
                            remedies as have been found effectual; particularly in case of Alien & Sedition laws, and such as will in all
                            cases be effectual, whilst the responsibility of the Genl. Govt. to its Constituents continues—Remonstrances &
                            instructions—now recurring Re-elections & impeachments, Amendt of Const as provided by itself, &
                            exemplified in the 11th. art [of Const]. limiting the sensibility of the States. These are resources of the States agst. the Genl. Govt: resulting from the
                            relations of the States to that Govt: whilst no corresponding controul exists in the relations of the Genl. to the
                            individual Govts. all of whose functionaries are independent of the U. S in their appt & responsibility.
                            Finally Should all the Constitutional remedies fail, and the usurpations of the Genl. Govt. become so intolerable as to
                            forbid absolutely a longer passive obedience & non resistance, a resort to the original rights of the parties,
                            becomes justifiable; and redress may be sought by shaking off the yoke; as of right, might be done by part of an
                            individual State in a case; or even by a single Citizen, could he effect it, if deprived of rights absolutely essential to
                            his safety & happiness. In the defect of this ability to resist, the individual Citizens may seek relief in
                            expatriation or voluntary exile;* a resort not within the reach of large portions of the Community.
                        Note* see letter to N. P Trist see also the distinction between an expatriating individual
                            withdrawing only his person & movable effects and the withdrawal of a State mutilating the domain of the Union.
                        In all the views that may be taken of questions between the State Govts. & the Genl. Govt: the awful
                            consequences of a final rupture & dissolution of the Union, shd. never for a moment be lost sight of. Such a
                            prospect must be deprecated must be shuddered at by every friend to his Country, to liberty, to the happiness of Man. For
                            in the event of a dissolution of the Union; an impossibility of ever renewing it is brought home to every man by the
                            difficulties encountered in establishing it. The propensity of all Communities to divide when not pressed into a unity,
                            by external danger, is a truth well understood. There is no instance of a people inhabiting even a
                                small island if remote from foreign danger, and sometimes in spite of that pressure, who are not divided in alien
                                rival, hostile tribes. The happy union of these States is a wonder: their Constn. a miracle: their example the
                            hope of Liberty throughout the World. Woe to the agitation that wd. meditate the destruction of either.
                        
                            
                                
                            
                        
                    